NUMBER
13-10-00014-CR
 
                                 COURT
OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG

 

 
JUAN SALINAS,                                                                             Appellant,
 
                                                             v.
 
THE STATE OF TEXAS,                                                                 Appellee.
 

 
                            On
appeal from the 36th District Court 
of San Patricio
County, Texas.
 

 
                               MEMORANDUM
OPINION
 
                  Before Justices
Rodriguez, Benavides, and Vela
Memorandum Opinion
Per Curiam
 
Appellant,
Juan Salinas, attempts to appeal his conviction for burglary of a habitation. 
The trial court has certified that this Ais a plea-bargain case, and the
defendant has NO right of appeal@ and that Athe defendant has waived the right of appeal.@  See Tex.
R. App. P. 25.2(a)(2).




On
January 11, 2010, this Court notified appellant=s
counsel of the trial court=s certification and ordered counsel to:
(1) review the record; (2) determine whether appellant has a right to appeal;
and (3) forward to this Court, by letter, counsel=s findings as to whether appellant has a right to appeal,
or, alternatively, advise this Court as to the existence of any amended
certification.
On
May 12, 2010, the case was abated to the trial court for a status of appeal
hearing at which time the trial court clarified that it had not granted
permission to appeal.   Counsel subsequently filed a letter brief with this
Court.  Counsel=s response does not establish that the
certification currently on file with this Court is incorrect or that appellant
otherwise has a right to appeal.  
The
Texas Rules of Appellate Procedure provide that an appeal must be dismissed if
the trial court=s certification does not show that the
defendant has the right of appeal.  Tex.
R. App. P. 25.2(d); see Tex.
R. App. P. 37.1, 44.3, 44.4.  Accordingly, this appeal is DISMISSED. 
Any pending motions are denied as moot.
 
PER CURIAM
Do not publish.  See Tex. R. App. P. 47.2(b).
 
Delivered and filed the
29th day of June,
2010.